Affirmed by unpublished PER CURIAM opinion. •
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vernon Samuel Brown appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by. the district court. Brown v. Quattlebaum, No. 9:08-cv-02225-GRA, 2009 WL 693130 (D.S.C. Mar. 13, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.